Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

               (released the week prior to July 3, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-16-1207           State v. Robertson
A-17-362            Billups v. Frakes
A-17-739            State v. Litle
A-17-867            State v. Coleman
A-17-912            Heinzman v. Heinzman
A-17-939            State v. Frazier
A-17-1037           State v. Finley
A-17-1067           In re Interest of Harley F.
A-17-1096           State v. Smith
A-17-1215           In re Interest of Nyagoamar N.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.